              Case 7:16-cv-08191-KMK-LMS Document 88 Filed 05/06/19 Page 1 of 1




                                                STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU


                                             April 7, 2019
     Hon. Kenneth M. Karas
     United States District Judge
     Federal Building and United States Courthouse
     300 Quarropas St.
     White Plains, NY 10601-4150

               Re:      John Doe #1, et al. v. Putnam County, 16-CV-8191

     Dear Judge Karas:

             I represent the Intervenor, New York State Attorney General, in this matter. In the interest
     of complete disclosure, I write to provide the Court with a status update in light of changed
     circumstance. In my letter of April 17, 2019, I sought an adjournment of discovery deadlines in
     light of an unexpected trial scheduled to begin today. Dkt. No. XXX. I appreciate the Court’s
     courtesy in understanding my scheduling issue and granting my request.

            I was notified last week that the presiding District Court Judge for the trial suffered an
     accident requiring emergency surgery and, as a result, the trial date was postponed. The new trial
     date will not impact any of the current discovery deadlines in this matter.

           I let Magistrate Judge Smith know of this change during our scheduled call last week, but
     wanted to apprise Your Honor of this change, as well.

               Thank you for your attention to this matter.

                                                                             Respectfully submitted,
                                                                             S/ C. Harris Dague
                                                                             C. Harris Dague
                                                                             Assistant Attorney General
     cc:       Davis Cooper, Esq. (via CM/ECF)
               Michael Randazzo, Esq. (via CM/ECF)




           THE CAPITOL, ALBANY, NY 12224-0341 ● PHONE (518) 474-4441 ● FAX (518) 473-1572 * NOT FOR SERVICE OF PAPERS
                                                                WWW.AG.NY.GOV
